Title: From Thomas Jefferson to Victor Marie du Pont, 7 June 1803
From: Jefferson, Thomas
To: du Pont, Victor Marie


          
            Dear Sir 
                     
            Washington June 7. 1803
          
          Your kindness on a former occasion has emboldened me to trouble you again for a draught on Paris of the value of 200. Dollars, for which sum I inclose you a check on the New York branch bank. my apology is that it shall be the last time for the present year, and that I am really so helpless in things of this kind that like other helpless beings I throw myself on the charity of the benevolent. Accept my best wishes & respectful salutations.
          
            Th: Jefferson
          
        